RESOLUTION OF THE SHAREHOLDERS




OF




ZENDEX HOLDINGS INC.













The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 27th day of May, 2016

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;




NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:




Wei Chi Lim as Director




The Above qualified Director, having been nominated, has accepted his position
as DIRECTOR of the Company.




Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.










Dated: 27th, May, 2016










/s/ Wei Chi Lim

Wei Chi Lim,

on behalf of the Majority Shareholders



